Citation Nr: 1613685	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-36 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Board remanded the issue in July 2012 for further development.  The matter was returned to the Board in November 2014 and the Board remanded for the RO to obtain records from the Social Security Administration (SSA) and an addendum medical opinion.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the November 2014 remand.  Specifically, the RO obtained the Veteran's SSA records and an adequate medical opinion in December 2014.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not sustain a relevant in-service injury or disease of carpal tunnel syndrome in service. 

2.  The Veteran's bilateral carpal tunnel syndrome manifested many years after separation from service and is not causally or etiologically-related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b). 

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In February 2007, the RO mailed the Veteran a preadjudicatory letter that outlined the evidence required to substantiate the claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA and private medical treatment records, SSA records, and the Veteran's statements.  Additionally, a VA examination and two addendum opinions were issued in August 2007, October 2012, and December 2014, respectively, to assist in determining the nature and etiology of the Veteran's condition.  Although the Board found the August 2007 examination and October 2012 opinion insufficient, the December 2014 addendum opinion was adequate because it was based on a review of the Veteran's record, accurate history, and symptomatology, and included an opinion as to alternate etiology and detailed rationale.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. 
§ 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for CTS Analysis

The Veteran contends that his bilateral carpal tunnel syndrome is related to service.  Specifically, he asserted in a January 2007 statement that his condition stems from working on and maintaining heavy equipment during service.  

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a relevant in-service injury or disease of carpal tunnel syndrome in service.  The service treatment records, which appear to be complete, were silent for symptoms, complaints, or treatment for carpal tunnel syndrome.  Had the Veteran experienced carpal tunnel syndrome symptoms in service it is expected that he would have sought treatment and that such symptoms would have been reported because of the nature of the symptoms and the nature of other symptoms for which the Veteran actually sought treatment in service.  

While the Veteran stated in March 2008 that he was treated in the hospital in April 1971 or 1972 while stationed in Germany, the service treatment records show treatment in May 1972 in Frankfurt, Germany, for a viral syndrome and headaches, with referral to the neurological clinic for headaches, and the request noted that the Veteran consistently complained of headaches following a blow to the head in March 1972.  Additionally, the Veteran complained of and was treated for abdominal muscle spasms in November 1972 stemming from a strain incurred while lifting tires.  At service separation, the clinical evaluation was normal.  

Given that the Veteran sought treatment for injuries incurred while working with heavy machinery, it is like that the Veteran would have reported hand pain or carpal tunnel symptoms had they been present in service.  In-service treatment records show that the Veteran complained about injuries incurred while working with heavy equipment, namely muscle strains, and reported viral symptoms and headaches, but made no complaints related to his hands or symptoms of carpal tunnel syndrome.  The service treatment records weigh against a finding of any in-service injury, disease, or even relevant symptoms of carpal tunnel syndrome to suggest the current symptoms began in service.  See Kahana, 24 Vet. App. at 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

VA and private treatment (medical) records were also associated with the file.  Private records show that over 30 years after service the Veteran was referred for treatment for bilateral carpal tunnel syndrome in August 2004, and had right and left carpal tunnel release in September and October 2004 respectively.  VA records show that the Veteran was status post-carpal tunnel release. 

In addition to the service and post-service treatment records, the Veteran was afforded a VA examination in August 2007 and two addendum medical opinions in October 2012 and December 2014.  In August 2007, the VA examiner diagnosed the Veteran with carpal tunnel arthropathy, postoperative in 2004, bilateral, with normal strength, sensation, bulk, and reflexes today.  The August 2007 VA examiner concluded that he could not determine whether the Veteran's condition was related to service without resorting to mere speculation.  In July 2012, the Board determined that this opinion was inadequate because the examiner did not provide a clear basis for the conclusion, so remanded the matter for a medical opinion.  

An opinion clarifying the August 2007 examination was obtained in October 2012.  The VA examiner opined that the current bilateral carpal tunnel arthropathy was not caused by or a result of repetitive movements in service because there is "no medical probability of repetitive movements in the 1970's resulting in a current bilateral carpal tunnel syndrome."  

In November 2014, the Board found the October 2012 medical opinion inadequate for its reliance on the lack of VA progress notes and failure to comply with the July 2012 Board remand directives.  The Board remanded the matter for an adequate medical opinion.  

In compliance with the remand, an addendum medical opinion was obtained in December 2014.  The VA examiner concluded that the Veteran's bilateral carpal tunnel arthropathy was less likely than not caused by his in-service duties of working with heavy equipment motors as an engineer equipment repairman or otherwise related to service.  The VA examiner noted that the Veteran's service records did not contain complaints regarding either hand and that private records scanned into VISA show diagnosis in May 2004.  The VA examiner further noted that the Veteran was working as a truck driver, a job that involved a lot of gear changing, and stated his carpal tunnel syndrome was more likely related to this occupation rather than military service.  

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's bilateral carpal tunnel syndrome is not related to service.  In making this determination, the Board finds the December 2014 medical opinion is particularly probative.  The VA examiner reviewed the Veteran's electronic medical records, demonstrated an accurate knowledge of the Veteran's medical history, and provided an adequate opinion and rationale that complied with the Board's December 2014 remand directives.  It is significant that the Veteran left service in 1974 and was diagnosed with bilateral carpal tunnel syndrome in 2004. 

The Board considered the Veteran's lay statements regarding the etiology of his condition.  While the Veteran is competent to report observable symptoms, under the specific facts of this case that include no in-service injury, disease, or even relevant symptoms, and no symptoms for over 30 years after service, the Veteran is not competent to relate his condition to service.  Jandreau, 492 F.3d 1372.  As a lay person, the Veteran does not have the requisite knowledge, training, or experience necessary to render a competent medical opinion regarding the cause of his carpal tunnel condition as it is a medically-complex neurological disorder.  See Kahana, 24 Vet. App. at 437 (recognizing an ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Thus, the Veteran's statements, in the context of this case that include no in-service injury, disease, or symptoms, or symptoms for years after service, do not constitute competent evidence that has any tendency to relate the current carpal tunnel syndrome to service.

In consideration of the competent lay and medical evidence, the Board finds that the criteria for service connection for bilateral carpal tunnel syndrome have not been met.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply and service connection must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


